John Poulos and Peter Fushanis were tried and convicted in the District Court upon all three counts of an indictment charging a conspiracy to violate the Harrison Narcotic Act; the sale and distribution of cocaine; and dealing in and having in their possession cocaine without having registered as required by law.
It seems that Poulos and Fushanis conducted a grocery store and on the evening of Jan. 25, 1924, the latter was arrested and taken to the police station; after which the officers, without a warrant searched the residences of both Poulos and Fushanis. Poulos was arrested later in the evening, and two other searches were instituted, all without a warrant.
A pasteboard box containing some cocaine and empty tins declared by witnesses to have contained particles of morphine were introduced in evidence. Error from the judgment of the District court was prosecuted and the Circuit Court of Appeals held:
1. The Willis-Campbell Act (Comp. St. Ann. Supp. 1923, Sec. 10184a) provides that any officer of the United States engaged in the enforcement of this act or the National Prohibition Act who searches any private dwelling as designated----without a warrant directing such a search----shall be guilty of a misdemeanor and upon conviction; fined, etc.
2. The searches of the dwelling houses of Poulos and Fushanis without any warrant, were unlawful and subjected the officers making the search to the punishment provided for such offense.
3. The searches of these dwelling houses in the night season without any search warrant, were unreasonable and in violation of Art. 4 of the amendments to the Constitution.
4. It was error to admit in evidence the revolver found at the Fushanis home and the one found in the office of Poulos when he was arrested. The first was the result of the forbidden search and the second was immaterial and prejudicial.
Judgment reversed and cause remanded.